Citation Nr: 0000057	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for bilateral knee 
disability.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1968 
to July 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO), and the claim was remanded by the Board 
in February 1998 for additional development.  



FINDING OF FACT

There is no competent medical evidence that demonstrates the 
appellant currently has a knee disorder.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for bilateral knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability 

requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for bilateral knee disability.  The second element 
required to show a well-grounded claim is met because the 
service medical records show evidence of a knee disability in 
service, as the appellant was treated in May 1990 for a 
complaint of right knee pain since twisting the knee a few 
months before (although his September 1993 retirement 
examination revealed normal findings for the lower 
extremities and he indicated on the report of medical history 
taken at that examination that he had no knee problems).  

However, the first element required for a well-grounded claim 
is not satisfied because there is no competent medical 
evidence that demonstrates the appellant currently has any 
knee disability.  Examination of the appellant's lower 
extremities by M.H. Ornstein, M.B.Ch.B, F.R.C.S., in July 
1995, pursuant to the appellant's complaint of intermittent 
aching in his knees, particularly in damp weather, since a 
fall in 1992, revealed no abnormality in either knee except 
for a little crepitus on movement of both knees.  The 
physician stated that the appellant was fit and well, with 
some minor problems that did not amount to any important 
disabilities.  An April 1998 X-ray report of the knees noted 
no loose bodies in either knee joint and normal soft tissues 
in the knees.  A subsequent fee-basis orthopedic examination 
of the appellant's knees by J. A. D. Vanhegan, an orthopaedic 
surgeon, in May 1998, revealed complaints that were 
considered to be no more than every day symptoms in someone 
who was now 50 years old.  The physician stated that there 
was no 

evidence showing that the appellant had sustained a left knee 
injury or that a major injury was substantiated for the right 
knee.  He reported that current clinical examination and X-
rays were entirely normal with regard to the knees, and that 
he did not consider that the appellant was entitled to any 
sort of disability on account of either knee for longer than 
a couple of months following the fall (in service).  The 
physician noted that the appellant was not off work because 
of his knees and had not experienced any disability at work, 
which involved being on his feet for eight hour shifts as a 
fork lift truck driver.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his knee problems, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the 
diagnosis of a bilateral knee disorder.  Consequently, his 
lay statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for bilateral 
knee disability is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the 

evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in the statement 
of the case issued in March 1996.  Unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for bilateral knee 
disability on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for bilateral knee 
disability is denied.  



		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

